UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1589



CHARLES T. SHERWIN,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF THE AIR FORCE,

                                              Defendant - Appellee,

          and


RONALD G. SPROVERO; RONALD L. BILLMYER; R.S.
BURRUS; A.D. TALLEY; B. R. HENDERSON; CELIA
SMITH; LAVERNE HARPER; M. R. PETERS; ROBERT
CUTRELL; ROBERT STROEBEL; DONALD ROBINSON;
JEFF OSBORNE; BRAD ADAMS; WILLIAM WALLER,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. W. Earl Britt, Senior
District Judge. (CA-90-34-3-BR)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles T. Sherwin, Appellant Pro Se. Eileen Coffey Moore, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles T. Sherwin appeals the district court’s orders denying

his Fed. R. Civ. P. 60(b)(6) motion and motion for correction of

the docket.   We have reviewed the record and find the district

court did not abuse its discretion because the matters Sherwin

seeks to challenge became final in 1995, and there is no basis for

reopening the case at this late date.   Accordingly, we affirm.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2